Exhibit 10.29
THIRD AMENDMENT TO OFFICE LEASE AGREEMENT
This THIRD AMENDMENT TO OFFICE LEASE (this “Amendment”) is made as of 17
November 2009, by and between HCP LS REDWOOD CITY, LLC (f/k/a Slough Redwood
City, LLC), a Delaware limited liability company (“Landlord”) and CARDICA, INC.,
a Delaware corporation (“Tenant”), with reference to the following facts:
A. Landlord (as successor to CA Seaport Centre Limited Partnership) and Tenant
are parties to an Office Lease Agreement dated as of April 25, 2003, as amended
by a First Amendment dated as of January 21, 2004 (the First Amendment) and a
Second Amendment dated as of November 19, 2007 (the Second Amendment) (as so
amended the “Lease”) which Lease presently covers premises constituting 29,614
rentable square feet (the Premises) constituting a portion of the building in
the Britannia Seaport Centre, Redwood City, California commonly known as 900
Saginaw Drive (the Building). The current term of the Lease is presently
scheduled to expire on August 31, 2011.
B. Landlord and Tenant wish to further amend the Lease to provide for the
reduction of the Security Deposit in accordance with the terms and conditions
set forth herein.
C. Capitalized terms used in this Third Amendment as defined terms but not
specifically defined in this Third Amendment shall have the meanings assigned to
such terms in the Lease.
NOW THEREFORE, in consideration of the promises and the agreements and covenants
contained herein, Landlord and Tenant agree that the Lease is amended and
modified as follows:
I.
Reduction of Security Deposit — As of the date of execution of this Third
Amendment, the amount of the Security Deposit required to be maintained by
Tenant under the Lease is reduced to $150,000 for the duration of the Term,
including the Initial Term and the Extended Term. Promptly following the
execution of this Third Amendment, Landlord shall cooperate with Tenant in
arranging for a reduction of the letter of credit presently held by Landlord, or
the issuance of a replacement letter of credit by the issuer, to conform to such
reduction in the amount of the Security Deposit, provided that any charges or
fees imposed by the issuer in connection with such reduction or replacement of
the letter of credit shall be paid solely by the Tenant.
II. Miscellaneous
Except as amended by this Amendment, the Lease is not otherwise amended, and the
Lease remains in full force and effect, as amended hereby. In the event of a
conflict between the terms of this Amendment and the terms of the Lease, the
terms of this Amendment shall control.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date first above written,

                  WITNESSES:   LANDLORD:    
 
                    HCP LS REDWOOD CITY, LLC (f/k/a         Slough Redwood City,
LLC), a Delaware         limited liability company    
/s/ Mike Swofford

 
                Mike Swofford   BY: HCP Estates USA Inc. (f/k/a Slough        
Redwood City, LLC), a Delaware         corporation, its Manager    
 
                    By:   /s/ Jon Bergschneider                  
 
      Name:   Jon Bergschneider    
 
      Its:   Senior Vice President    
 
                    TENANT    
 
                    CARDICA, Inc. a Delaware corporation    
/s/ Jannette Buchanan


                Jannette Buchanan   By:   /s/ Frederick M. Bauer                
 
 
      Name:   Frederick M. Bauer    
 
      Its:   Vice President    

 

 